DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 04/13/2022 (“04-13-22 OA”), the Applicant amended claims 1-3, 8 and 13 in a reply filed on 07/11/2022.
	Currently, claims 1-20 are examined as below.
Response to Arguments
Applicant’s replacement drawing sheets have overcome the drawings objections as set forth under line item number 1 in the 04-13-22 OA.
Applicant’s amendments to claims 1-3, 8 and 13 have overcome the 112(b) rejections as set forth under line item number 2 in the 04-13-22 OA.
New grounds of rejections under 35 U.S.C. 102(a)(1) and 112(b) are provided as follows. Prior-art rejections are made based on the embodiment disclosed by Fig. 14 of the previously-cited prior art Won.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 01/25/2021. It is noted, however, that applicant has not filed a certified copy of the CN202110099265.1 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 is indefinite, because:
	First, the limitation “at intervals” in line 2 renders the claim indefinite. It is unclear whether such intervals are the same intervals as recited in the intervening claim 13.
	Second, the limitation “light, which is emitted from the LED lamp chip closely to the back bracket, can pass through a gap” renders the claim indefinite. By using the word “can,” it means the light of the LED lamp chip is able to pass through the gap but the LED lamp chip may still be controlled to not emit light. Therefore, it is unclear whether the light of the LED lamp chips passes through the gap in the claim. The limitation will be interpreted as the light of the LED lamp chip passes through the gap.
	Claim 15 is indefinite, because the limitation “the mounting groove” in line 2 was not mentioned before. There is insufficient antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0086039 A1 to Won et al. (“Won”).

    PNG
    media_image1.png
    278
    430
    media_image1.png
    Greyscale

	Regarding independent claim 1, Won in Fig. 14 teaches a light emitting diode (LED) bracket (Fig. 14), comprising: 
a front bracket 12-13 (¶ 34 & ¶ 30, first and second lead frames 12-13), wherein a light emitting diode (LED) lamp chip 20 (¶ 34, ¶ 7, ¶ 41 & ¶ 51-¶ 52, light emitting device 20 is an LED chip) is provided in the front bracket 12-13; and 
a back bracket 15 (¶ 34, package body 15), wherein the back bracket 15 is connected to the front bracket 12-13 (Fig. 14 & ¶ 34), and a diffusion material 44 (¶ 88-¶ 89, lens-shaped molding portion 44 including phosphors, which is a fluorescent powder1, and fluorescent powder is the same material as the Applicant purported in disclosure for diffusion material (see pages 4 and 8 in the specification of the present application)) is provided on a side of the back bracket 15 away from the front bracket 12-13 (Fig. 14, portion 44 is disposed on a side of the back bracket 15 facing away from the front bracket 12-13), 
wherein the LED lamp chip 20 is configured to emit light from the front bracket 12-13 (Fig. 14) and light emitted in a direction close to the back bracket 15 passes through the diffusion material 44 and then emits from the back bracket 15 (Fig. 14, the light from the chip 20 emits through the portion 44 from inside the back bracket 15).
	Regarding claim 3, Won in Fig. 14 further teaches the back bracket 15 is connected to the front bracket 12-13 in a direction parallel to the front bracket 12-13 (Fig. 14), and an outer diameter of the back bracket 15 is not greater than an outer diameter of the front bracket 12-13, both left and right ends of the back bracket 12-13 is configured to be flush with both left and right ends of the front bracket 15 (Fig. 14), and length of upper end and lower end of the back bracket 15 is less than length of upper end and lower end of the front bracket 12-13 (Fig. 14, portions of the back bracket 15 have a length between an upper end and a lower end less than a length between an upper end and a lower end of the front bracket 12-13).
	Regarding claim 19, Won in Fig. 14 further teaches the diffusion material 44 comprises fluorescent powder or encapsulation glue (¶ 88-¶ 89; see the rejection of claim 1 as noted above).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 4-13, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 2 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, light emitted from the LED lamp chip is emitted from two opposite ends of the front bracket.
Claims 5-9 would be allowable, because they depend from the allowable claim 2.
Claim 4 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, wherein the back bracket is provided with a filling station, and the diffusion material is filled in the filling station.
Claims 10-13 and 16-18 would be allowable, because they depend from the allowable claim 4.
Claim 20 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, wherein the front bracket and the back bracket are injection-molded using same material.
Claims 14-15 are rejected.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 14 would be allowable, because claim 14 depends from the allowable claim 4.
Claim 15 would be allowable, because claim 15 depends from the allowable claim 4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                      

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                          

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2002/0074953 A1 by Lovell et al. discloses in paragraph 82 that a fluorescent powder includes a phosphor powder. In other words, phosphor powder is a fluorescent powder.